Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Prior art references solely or in combination (references listed on Form 892 or Form 1449) fail to disclose a magnetic fluid sealing device for an oscillating shaft, comprising: a housing comprising a ball head with a spherical inner surface and a spherical outer surface, the ball head having an opening, and a ball hinge being arranged within the housing; the oscillating shaft, running through the opening and having an end coupled to the ball hinge, the oscillating shaft being swingable with the ball hinge as a center; a first seal arranged on an outer side of the ball head, wherein a side surface of the first seal adjacent to the ball head is spherical, the first seal shares a common center of sphere with the ball head and is coupled to the oscillating shaft, the first seal comprises a first toothed ring arranged continuously along a peripheral direction of the first seal on a side of the first seal adjacent to the ball head, a first sealing gap exists between the first toothed ring and the ball head, and magnetic fluid for sealing is filled in the first sealing gap; a second seal arranged on a side of the ball head away from the first seal, wherein a side surface of the second seal adjacent to the ball head is spherical, the second seal shares a common center of sphere with the ball head and is coupled to the oscillating shaft, the second seal comprises a second toothed ring arranged continuously along a peripheral direction of the second seal on a side of the second seal adjacent to the ball head, a second sealing gap exists between the second toothed ring and the ball head, and the magnetic fluid for sealing is filled in the second sealing gap; and a magnetic source arranged on the oscillating shaft and located between the first seal and the second seal, wherein the magnetic source generates a magnetic field along an axial direction of the oscillating shaft..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL A. PATEL
Examiner
Art Unit 3675



/VISHAL A PATEL/Primary Examiner, Art Unit 3675